United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, RICHMOND POST
OFFICE, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Erik B. Blowers, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0331
Issued: November 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 6, 2021 appellant, through counsel, filed a timely appeal from a December 10,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 10, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted January 14, 2020 employment incident.
FACTUAL HISTORY
On January 24, 2020 appellant, then a 39-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on January 14, 2020, he sustained neck, back, and leg pain when
he was involved in a motor vehicle accident while in the performance of duty. On the reverse side
of the claim form, a supervisor indicated that appellant was not in the performance of duty at the
time of the injury as he noted that appellant had advised a coworker that he had sustained a flareup from a prior injury.
In a duty status report (Form CA-17) dated January 29, 2020, Dr. Andrea Hall, a Boardcertified family practitioner, diagnosed paraspinal/lumbar strain, noting an additional disabling
condition of sciatica. She indicated that appellant had been involved in a rear-end motor vehicle
collision on January 14, 2020 and advised that he could return to work on January 21, 2020 with
restrictions.
In a development letter dated January 28, 2020, OWCP informed appellant that he had
submitted insufficient medical evidence to establish his claim. It advised him of the type of
evidence needed and provided a questionnaire for completion. OWCP afforded appellant at least
30 days to respond. In a letter of even date, it requested additional information regarding the
circumstances of the January 14, 2020 incident from the employing establishment.
In an incident form report dated January 15, 2020, the incident of January 14, 2020 was
described by an employing establishment representative as involving a motor vehicle bumping
appellant’s postal vehicle from behind with no damage to either vehicle. The representative noted
that appellant stated that he was not hurt, but that the incident brought on a recurring injury.
In a note dated February 6, 2020, Dr. David Urquia, a Board-certified orthopedic surgeon,
diagnosed cervicalgia and low back pain, and noted that therapy was indicated for cervical lumbar
sprain.
On February 26, 2020 the employing establishment responded to OWCP’s development
letter. It confirmed that appellant was delivering mail as a rural carrier at the time of the motor
vehicle accident.
By decision dated March 6, 2020, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish causal relationship between his diagnosed
conditions and the accepted employment incident of January 14, 2020. It concluded, therefore,
that the requirements had not been met to establish an injury causally related to the accepted
employment incident.
Appellant submitted notes from a physical therapist dated from February 27 through
April 8, 2020. In a physical therapy note dated February 27, 2020, the therapist noted that
appellant explained to her that the January 14, 2020 employment incident was his third motor
vehicle accident after incidents in 2011 and 2012. Appellant advised the therapist that he had
2

experienced low back pain for years, but that, prior to the most recent motor vehicle accident, he
was mostly pain-free with intermittent flare-ups.
On June 25, 2020 appellant, through counsel, requested reconsideration. Enclo sed with
the request was a June 17, 2020 report from Dr. Dawn Quashie, a Board-certified family
practitioner. Dr. Quashie noted that appellant was involved in an automobile accident on
January 4, 2020, which resulted in cervical and lumbar pain. On physical examination of the
lumbar and cervical spine, she observed reduced range of motion with pain. Cervical compression,
maximal cervical compression, foraminal compression, and shoulder depression tests were
positive. Lumbar, sacroiliac, and hip tests were positive. Dr. Quashie diagnosed muscle spasm of
the back and sprains of the ligaments of the cervical, thoracic, and lumbar spine.
Dr. Quashie explained that, on January 4, 2020, appellant injured his neck and lower back
when his mail truck was struck in the rear by another vehicle, and that he immediately began to
feel pain in the neck and lower back, which intensified over time. She explained how during a
motor vehicle collision, the vehicle’s motion had the effect of moving the seatback/headrest into
the lower lumbar, thoracic, and cervical spine area of the occupant, which upon deceleration of the
cervical, thoracic, and lumbar area caused a rebounding effect off the seatback and headrest.
Dr. Quashie noted that as the body began to accelerate forward, the seatbelt caused th e body to
become restrained and snap back into the seat, causing a hyperextension/flexion injury to the entire
spine. She stated that under this scenario, the cervical, thoracic, and lumbar spine ligamentous
tissues reached a point where they became mechanically stretched sufficient to produce traumainduced injury, specifically sprain in the ligaments of the cervical, thoracic, and lumbar spine.
Dr. Quashie noted that appellant suffered from a grade 2 sprain in which his injury to the neck,
mid-back, and low back spinal ligaments resulted in sprain, inducing symptoms of pain from
muscle and ligament tears radiating down the shoulder, upper back, and buttocks. She explained
that his injury could be classified as a hyperextension/hyperflexion injury, commonly referred to
as “whiplash.” Dr. Quashie opined that, to a high degree of medical certainty, based on appellant’s
account of events, subjective and objective findings, and hospital records, that his cervical,
thoracic, and lumbar injuries were directly and causally attributable to a January 4, 2020 rear-end
automobile collision. She further explained that he experienced further exacerbations and pain
that he would not have experienced if he had not been involved in this collision. Dr. Quashie
stated that appellant was temporarily disabled from work at that time.
In a follow-up report dated June 17, 2020, Dr. Quashie clarified that the prior report
incorrectly referenced the date of the accident as January 4, 2020, and that the actual date of the
accident was January 14, 2020.
A magnetic resonance imaging (MRI) scan of appellant’s cervical and lumbar spine
obtained on April 24, 2020 demonstrated mild cervical spondylosis with severe left C5 -6
neuroforaminal narrowing due to a combination of disc osteophyte complex and uncovertable
hypertrophy, mild lumbar spondylosis with progression of disc bulge and extrusion at L4 -5
resulting in possible impingement of the descending bilateral L5 nerve roots with possible
impingement of the descending right S1 nerve root, seen previously, and prominent and mildly
enlarged cervical lymph nodes.

3

By decision dated July 23, 2020, OWCP denied modification of its March 6, 2020 decision.
It found that Dr. Quashie had failed to provide a thorough discussion of appellant’s prior medical
history and conditions, and any relationship, if any, to his present condition.
On September 23, 2020 appellant, through counsel, requested reconsideration. With his
request, he submitted a letter of even date from Dr. Quashie. Dr. Quashie diagnosed muscle spasm
of the back and sprain of the ligaments of the cervical, thoracic, and lumbar spine. She noted that
the July 23, 2020 decision of OWCP found that she failed to discuss a complete and accurate
medical and factual history along with an explanation of how the claimed work factors caused or
contributed to appellant’s diagnosed conditions. Dr. Quashie stated that it was absurd that her
medical report was deemed insufficient because there was medical evidence on file suggesting his
current condition was related to a previous injury that was not specifically referenced. She noted
that she had reviewed and considered all pertinent medical evidence and stated unequivocally that
her opinion regarding causation of his current diagnosed conditions had not been altered.
Dr. Quashie explained that injuries from many years ago that were deemed fully resolved and were
followed by periods of unrestricted work activities could not logically be considered as a causation
factor or a significant contribution for a new acute spinal injury. She noted that she had detailed
in her June 17, 2020 report the mechanism and etiology of appellant’s injury, and that at present,
she found that his past cervical/lumbar medical conditions had absolutely no bearing, impact, or
influence upon his current diagnosed conditions with regard to onset.
Dr. Quashie explained that appellant was involved in a wo rk-related incident on
February 28, 2011 in which his postal vehicle was struck from behind, experiencing neck,
shoulder, and back pain following that incident, which was treated with pain medications and
physical therapy. She stated that in a medical note dated April 8, 2011, no prior pertinent history
for a similar condition was indicated. Shortly thereafter, appellant was released to return to work
at full duty as a rural carrier. Dr. Quashie explained that, on September 6, 2012, appellant was
involved in another work-related incident in which he was struck from behind in his postal vehicle
by another car. She noted that he was diagnosed with cervical sprain, referred to a neurologist for
headaches, and subsequently released to full duty. Dr. Quashie further explained that in 2015
appellant filed a workers’ compensation claim relating to a July 11, 2015 incident when he
sustained back pain when existing his vehicle. She noted that contemporaneous medical evidence
demonstrated that he was diagnosed with lumbar disc displacement and treated with epidural
steroid injections at L5-S1 and physical therapy. Appellant was released to full duty on
December 18, 2015.
Dr. Quashie opined that his current diagnoses clearly originated from the January 14, 2020
automobile accident at work. She noted that she had explained the nature of her diagnoses,
supporting diagnostic studies, the mechanism and etiology of his diagnosed conditions, the known
factors that caused these conditions, how his work activities and physical exertions caused his
current diagnoses, and how the uncontroverted evidence of the facts surrounding his injury were
consistent with her findings on examination. Dr. Quashie opined, to within a reasonable degree of
medical certainty, that the work activities relating to the January 14, 2020 incident caused and led
to his current diagnosed conditions. She recommended that he refrain from full-duty work until
necessary medical care including physical therapy was provided.
By decision dated December 10, 2020, OWCP denied modification of its July 23, 2020
decision.
4

LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicab le time
limitation of FECA, 5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. The first component is that the
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time and place, and in the manner alleged. The second component is
whether the employment incident caused a personal injury and can be established only by medical
evidence.8
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration or precipitation,

4

Supra note 2.

5

F.H., Docket No.18-0869 (issued Ja nuary 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition. 11
ANALYSIS
The Board finds that this case is not in posture for decision.
In a June 17, 2020 report, Dr. Quashie conducted a physical examination and explained
that, on January 14, 2020, appellant injured his neck and lower back when his mail truck was struck
in the rear by another vehicle, and that he immediately began to feel pain in the neck and lower
back, which intensified over time. 12 She further explained in pathophysiological terms how the
incident of January 14, 2020 resulted in appellant’s diagnosed muscle spasm of the back and sprain
of the ligaments of the cervical, thoracic, and lumbar spine. Dr. Quashie opined that, to a high
degree of medical certainty, based on appellant’s account of events, subjective and objective
findings, and hospital records, that his cervical, thoracic, and lumbar injuries were directly and
causally attributable to a January14, 2020 rear-end automobile collision while engaged in duties
related to his role with the employing establishment. She further explained that appellant
experienced further exacerbations and pain that he would not have experienced if he had not been
involved in this collision. In a letter dated September 23, 2020, Dr. Quashie explained that with
regard to appellant’s alleged preexisting conditions, these had been injuries from many years ago
that were deemed fully resolved and were followed by periods of unrestricted work activities, and
as such could not logically be considered as a causation factor o r a significant contribution for a
new acute spinal injury. She noted that she had detailed in her June 17, 2020 report the mechanism
and etiology of appellant’s injury, and that at present, she found that his past cervical/lumbar
medical conditions had absolutely no bearing, impact, or influence upon his current diagnosed
conditions with regard to onset. Dr. Quashie opined, to within a reasonable degree of medical
certainty, that the work activities relating to the January 14, 2020 incident caused and led to his
current diagnosed conditions.
The Board finds that these reports from Dr. Quashie are sufficient to require further
development of the medical evidence. Dr. Quashie provided a comprehensive understanding of
the medical record and case history. She provided an extensive pathophysiological explanation as
to how the incident of January 14, 2020 caused appellant’s cervical, thoracic, and lumbar
conditions, and in her letter dated September 23, 2020, differentiated the effects of appellant’s
preexisting conditions from the current diagnoses.
The Board finds that Dr. Quashie’s opinion as expressed in her report and subsequent letter
demonstrates her knowledge of appellant’s preexisting neck and back conditions and, although her
opinion is not sufficiently rationalized to meet appellant’s burden of proof to establish his claim,

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
K.G., Docket No. 18-1598 (issued January 7, 2020); M.S., Docket No. 19-0913 (issued November 25, 2019).
While Dr. Quashie’s original report of June 17, 2020 referred to the date of the incident as January 4, 2020, she
later submitted a June 17, 2020 follow-up report correcting the date of injury to January 14, 2020.
12

6

it is sufficient to require further development of the case by OWCP. 13 It is well established that
proceedings under FECA are not adversarial in nature, and while appellant has th e burden to
establish entitlement to compensation, OWCP shares responsibility in the development of the
evidence.14 OWCP has an obligation to see that justice is done. 15
Therefore, the Board finds that the case shall be remanded to OWCP. On remand, OWCP
shall prepare a statement of accepted facts and refer the matter to a medical specialist in the
appropriate field of medicine. Upon referral, the physician shall conduct a physical evaluation and
provide a rationalized medical opinion as to whether appellant’s diagnosed conditions were caused
or aggravated by the accepted January 14, 2020 employment incident. If the physician opines that
appellant’s cervical, lumbar and thoracic conditions are not causally related to the accepted
employment incident, he or she must explain with rationale how or why their opinion differs from
that of Dr. Quashie. After this and such other further development as OWCP deems necessary, it
shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

13

J.P., Docket No. 19-1206 (issued February 11, 2020); D.S., Docket No. 17-1359 (issued May 3, 2019); C.W.,
Docket No. 17-1293 (issued February 12, 2018); see also John J. Carlone, supra note 8; Horace Langhorne, 29 ECAB
820 (1978).
14

See M.G., Docket No. 18-1310 (issued April 16, 2019); Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985);
Michael Gallo, 29 ECAB 159, 161 (1978); William N. Saathoff, 8 ECAB 769, 770-71; Dorothy L. Sidwell, 36 ECAB
699, 707 (1985).
15

See C.M., Docket No. 17-1977 (issued January 29, 2019); A.J., Docket No. 18-0905 (issued December 10, 2018);
William J. Cantrell, 34 ECAB 1233, 1237 (1983); Gertrude E. Evans, 26 ECAB 195 (1974).

7

ORDER
IT IS HEREBY ORDERED THAT the December 10, 2020 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

